                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 1:18-CV-25445-DPG
EDUARDO PUNALES
and DANIA PUNALES,

                        Plaintiffs,
           v.

HARTFORD INSURANCE COMPANY
OF THE MIDWEST,

                  Defendant.
____________________________________/

                                                   ORDER

        THIS CAUSE comes before the Court on Plaintiffs’, Eduardo and Dania Punales, Motion

to Remand (the “Motion”), filed on January 26, 2019. [ECF No. 4]. The Court has considered the

Motion and the record and is otherwise fully advised. Because the Court agrees that Defendant’s

Notice of Removal was untimely, the Motion is granted.

                                              BACKGROUND

        According to allegations set forth in the Complaint [ECF No. 1-2] and Notice of Removal

[ECF No. 1], Plaintiffs had an insurance policy with Defendant that provided coverage for

damages to Plaintiffs’ residence (the “Policy”). In September of 2017, Plaintiffs’ residence was

damaged by Hurricane Irma. Defendant partially denied coverage under the Policy.

        On January 30, 2018, Plaintiff filed a breach of insurance contract action and petition for

declaratory relief against Defendant in the Eleventh Judicial Circuit in and for Miami-Dade

County, Florida. The Complaint did not claim a specific amount of damages, instead stating “this

is an action for damages in excess of FIFTEEN THOUSAND DOLLARS ($15,000.00), exclusive

of interest, attorney fees and costs . . . .” [ECF No. 1-2].
       The parties proceeded to litigate the case. On May 22, 2018, Plaintiffs sent Defendant an

email titled “Eduardo & Dania Punales v Hartford | OFFER TO SETTLE/DEMAND” (the

“Settlement Offer”) which attached a 28-page estimate, prepared by Barba Public Adjusters, of

itemized potential damages to Plaintiffs’ property (the “Estimate”). [ECF No. 4-3]. The Estimate

totaled $119,941.00. [Id. at 2–29]. On September 4, 2018, Plaintiffs responded to Defendant’s

interrogatories, one of which had requested that Plaintiffs state the amount of damages they

claimed (the “Interrogatory Answer”). [ECF No. 4-2]. Plaintiffs repeatedly answered, “Please see

Plaintiffs’ Response to Defendant’s Request for Production pursuant to Fla.R.Civ.P.1.280(c)

[sic].” [Id. at 6–7]. On September 5, 2018, Plaintiffs responded to Defendant’s Requests for

Production by referring to and attaching the Estimate (the “Response to Request for Production”).

[ECF No. 4-1]. On November 30, 2018, Mrs. Punales stipulated in her deposition that Plaintiffs

were relying on the Estimate as a figure for damages and that certain line items in the Estimate,

totaling $12,642.00, were no longer sought. [ECF No. 1-5, at 4].

       Only then, on December 27, 2018, did Defendant file its Notice of Removal. Defendant

attached Mrs. Punales’s deposition testimony and the Estimate to support its contention that

removal was proper. Plaintiffs timely filed their Motion to Remand, arguing that removal was

untimely and attaching their Response to Request for Production, Interrogatory Answer, and

Settlement Offer.

                                         LEGAL STANDARD

       “[A] defendant who seeks to remove a case to federal court must timely file in the federal

court a notice of removal and a ‘short and plain statement of the grounds for removal.’” Goldstein

v. GFS Market Realty Four, LLC, No. 16-60956, 2016 WL 5215024, at *3 (S.D. Fla. Sept. 21,

2016) (quoting 28 U.S.C. § 1446(a)). 28 U.S.C. Section 1446(b) governs the timeliness of removal,



                                                2
including for actions that later become removable by virtue of filing or service of “an amended

pleading, motion, order[,] or other paper . . . .” 28 U.S.C. § 1446(b)(3). In such cases, “[t]he

documents received by the defendant must contain an unambiguous statement that clearly

establishes federal jurisdiction.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 763 (11th Cir.

2010) (quoting Lowery v. Alabama Power Co., 483 F.3d 1184, 1213 (11th Cir. 2007)).

       Under Section 1446(b)(3), “[a] district court may consider . . . any later received paper

from the plaintiff . . . when deciding upon a motion to remand.” Gannon Int’l, Ltd. v. U.S. Fire

Ins. Co., No. 10-24589, 2011 WL 13100239, at *2 (S.D. Fla. Apr. 27, 2011) (citing Lowery, 483

F.3d at 1213–14). Courts should only consider the “limited universe of evidence available when

the motion to remand is filed” when evaluating whether removal was proper under Section

1446(b). Lowery, 483 F.3d at 1214. “If that evidence is insufficient to establish that removal was

proper or that jurisdiction was present, neither the defendants nor the court may speculate in an

attempt to make up for the notice’s failings.” Id. at 1214–15.

                                              DISCUSSION

       Plaintiffs argue that the $119,941.00 Estimate referenced in their Settlement Offer (dated

May 22, 2018), Interrogatory Answer (dated September 4, 2018), and Response to Request for

Production (dated September 5, 2018) gave Defendant knowledge that the amount in controversy

exceeded $75,000.00, consequently triggering Section 1446(b)(3)’s thirty-day clock for removal

and rendering Defendant’s Removal (dated December 27, 2018) untimely. Therefore, the sole

issue here is whether Plaintiffs’ Estimate and corresponding communications began the thirty-day

clock for Defendant’s Removal.

       Section 1446(b)(3) provides that if the case stated by the initial pleading is not removable,

the clock begins “when three conditions are present: there must be (1) ‘an amended pleading,



                                                 3
motion, order or other paper,’ which (2) the defendant must have received from the plaintiff . . .

and from which (3) the defendant can ‘first […] ascertain’ that federal jurisdiction exists.’”

Goldstein, 2016 WL 5215024, at *7 (emphasis added and alteration in original) (quoting Lowery,

483 F.3d at 1213 n.63). “The definition of ‘other paper’ is broad and may include any formal or

informal communication received by a defendant.” Wilson v. Target Corp., No. 10-80451, 2010

WL 3632794, at *2 (S.D. Fla. Sept. 14, 2010) (citing Yarnevic v. Brink’s, Inc., 102 F.3d 753, 755

(4th Cir. 1996)).

       A post-suit settlement offer is considered an “other paper” that provides evidence of the

amount in controversy if it is supported by specific information detailing from where the requested

damages arise. Compare Mitzelfeld v. Safeco Ins. Co. of Illinois, No. 15-80381, 2015 WL

11348283, at *1 (S.D. Fla. May 22, 2015) (finding that a settlement demand held more weight in

evaluating an amount in controversy when it “went into great detail as to Plaintiff’s damages,

including surgery and a finding of permanent disability after the accident”); with Jackson v. Select

Portfolio Servicing, Inc., 651 F. Supp. 2d 1279, 1281 (S.D. Ala. 2009) (remanding case because

plaintiff’s settlement offer “simply demand[ed] ‘[l]ump sum payment of $155,000.00’ without the

slightest suggestion how in the world the plaintiffs could support such a figure”).

       This Court has routinely found that estimates prepared by public adjusters provide that

specific information. For example, in ABC University Shops, LLC v. Scottsdale Ins. Co., this Court

concluded that a plaintiff’s public adjuster’s estimate of $816,318.92 established that the amount

in controversy exceeded $75,000.00 because it “delineate[d] in line-item form the various losses

and damages sustained.” No. 18-60562, 2018 WL 3672265, at *5–6 (S.D. Fla. July 24, 2018); see

also Perez-Malo v. First Liberty Ins. Co., No. 17-21180, 2017 WL 7731958, at *3 (S.D. Fla. June




                                                 4
8, 2017) (collecting cases holding that a public adjuster estimate provides specific information

satisfying the amount in controversy).

       Here, the Court finds that the Estimate provided in Plaintiffs’ Settlement Offer on May 22,

2018, triggered the thirty-day clock for Defendant’s removal. The Estimate was prepared by a

public adjuster and totaled $119,941.00—an amount significantly higher than the required

$75,000.00 for removal. 1 The Estimate also provided 28 pages of specific and detailed information

about damages to the residence in line-item form. 2 See Perez-Malo, 2017 WL 7731958, at *3

(“The Court finds that the repair estimate is an honest assessment of damages by Plaintiff because

it was prepared by Plaintiff’s public adjuster and reflects specific information to support Plaintiff’s

claim for damages rather than ‘puffing and posturing.’”) (internal quotations and citations

omitted). Accordingly, Defendant’s receipt of the Estimate in May of 2018 sufficed to establish

grounds for removal.



1
  Defendant argues that the Estimate is unreliable because public adjuster estimates are frequently
exaggerated. However, “[t]he time period to remove an action cannot depend on [a] defendant’s
actual knowledge, because the statute expressly allows a defendant to rely on papers presented to
it.” Field v. Nat’l Life Ins. Co., No. 8:00-CV-989, 2001 WL 77101, at *9 (M.D. Fla. June 21, 2001)
(quoting Jong v. Gen. Motors Corp., 359 F. Supp. 223, 226 (N.D. Cal. 1973)) (emphasis in
original). Defendant had no basis to assume from Plaintiff’s communications that the Estimate was
unreliable.
2
   Defendant also argues that Plaintiffs’ Estimate is unreliable because Mrs. Punales’s deposition
testimony revealed that two losses presented in the Estimate (specifically, $6,000.00 for additional
living expenses and $6,642.00 for the replacement of a fence—a total of $12,642.00) were no
longer being included in Plaintiffs’ request for damages. [ECF No. 1-5]. But nothing in the record
indicates that these losses were not included at the time the Settlement Offer was sent, months
before her deposition, or at the time discovery was propounded. And “[n]othing in Lowery says a
district court must suspend reality or shelve common sense in determining whether the face of a
. . . document establishes the jurisdictional amount.” Pretka, 608 F.3d at 770 (quoting Roe v.
Michelin N. Am., Inc., 637 F. Supp. 2d 995, 999 (M.D. Ala. 2009)). Moreover, “[a]ttorney’s fees
as calculated at the time of removal may be included in the amount in controversy.” Coopersmith
v. Scottsdale Ins. Co., No. 18-23382, 2019 WL 1252627, at *2 (S.D. Fla. Mar. 19, 2019). Even
assuming the reduction of $12,642.00 to the $119,941.00 Estimate, the amount in controversy still
fell far above the threshold at the time the initial communications about the Estimate were sent.
                                                  5
       Plaintiffs’ Interrogatory Answer provided a second trigger for Defendant’s thirty-day

clock. Interrogatory answers qualify as “other paper[s]” under Section 1446(b)(3). See Lowery,

483 F.3d at 1212 n.62 (citing Akin v. Ashland Chem. Co., 156 F.3d 1030, 1036 (10th Cir. 1998)).

Moreover, they can be considered alongside settlement offers when evaluating an amount in

controversy. See Devore v. Howmedica Osteonics Corp., 658 F. Supp. 2d 1372, 1381 (M.D. Fla.

2009) (noting that the combination of an interrogatory answer and a demand letter “can persuade

the court that the demand letter was ‘an honest assessment of damages.’” (quoting Golden v.

Dodge-Markham Co., Inc., 1 F. Supp. 2d 1360, 1364 (M.D. Fla. 1998))). Here, Plaintiffs’

Interrogatory Answer directed Defendant to Plaintiffs’ Response to Request for Production, which

in turn attached the same Estimate presented in the Settlement Offer. At that point, Defendant had

been noticed—twice prior to the deposition—that Plaintiffs sought damages exceeding

$75,000.00.

       Despite this, Defendant’s Removal occurred 219 days after Plaintiffs’ Settlement Offer,

114 days after Plaintiffs’ Interrogatory Answer, and 113 days after Plaintiffs’ Response to Request

for Production. Accordingly, the Court finds the Notice of Removal untimely and agrees that

remand is appropriate.

                                         *      *       *

       The Court has also considered whether Plaintiffs are entitled to attorney’s fees and costs

pursuant to 28 U.S.C. § 1447(c). “[C]ourts may award attorney’s fees under § 1447(c) only where

the removing party lacked an objectively reasonable basis for seeking removal.” Galbis v.

Praetorian Ins. Co., No. 18-23144, 2018 WL 5918911, at *3 (S.D. Fla. Nov. 13, 2018) (quoting

Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)). Defendant’s position, that this case

was removable only after obtaining further confirmation via deposition testimony that the amount



                                                6
in controversy was met, was not objectively unreasonable. Plaintiffs’ request for attorney’s fees

and costs is therefore denied.

                                        CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion to Remand

[ECF No. 4] is GRANTED. This action shall be remanded to the Eleventh Judicial Circuit in

and for Miami-Dade County, Florida. The Clerk is directed to administratively close this case.

       DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of July, 2019.




                                            ________________________________
                                            DARRIN P. GAYLES
                                            UNITED STATES DISTRICT JUDGE




                                               7
